Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 11/03/2020, the Applicant elected Species A, which the Examiner had without wishing to be bound pointed out to having claims 1 and 4-13 being directed to Species A.  The basis for this determination was that Species A and Species B are essentially two different subcombinations (that may be useable together), but can stand alone as separate Species (or inventions).  Claim 14 leaves out critical element of the substrate surface being of a dielectric material, so claim 14 of the Species B has characteristic that is exclusive vis-a-vis Species A.  
	Nevertheless, the examiner does agree with the Applicant that claims 2, 3 and 20 should not have been indicated as being generic claims.  Upon further consideration, claims 2, 3 and 20 should have been indicated as being encompassed by Species A, hence the specify language of "not wishing to be bound" in the Restriction Requirement mailed on 11/03/2020. Thus, Species A encompasses claims 1-13 and 20. 
	Claims 14-19, however, will remain withdrawn until they are amended to have exclusive features (and may be directed to different invention as it recites a method of use and not method of forming as Species A does) that are recited in the claims 1-13 and 20 of the elected Species A. 

Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 12/03/2019 ("12-03-19 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 12-03-19 IDS is being considered by the examiner.
Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  METHODS FOR GRAPHENE FORMATION USING MICROWAVE SURFACE-WAVE PLASMA ON DIELECTRIC MATERIAL


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claim 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
	Claims 1-13 fail to enable one of ordinary skill in the art to practice the invention without undue experimentation. Claims 1 and 5-13 are further non-enabling for encompassing non-enabling method of forming a graphene layer on all dielectric materials. 
	The issue is not whether an invention is possible, but whether the invention has been enabled to a degree that would not unduly burden one of ordinary skill in the art to practice the claimed invention. The Applicant has not enabled a method of forming a graphene layer using the recited method of claims 1-13 to a degree that would not warrant undue experimentation as the claims 1-13 as currently presented leave out a combination of reaction conditions with corresponding underlying dielectric material; that is, for a silicon oxide substrate surface, the Applicant has not provided a clear guidance as to what the reaction conditions of temperature, plasma power, duration of process, etc.  Although claim 5 does recite one of the process conditions, it fails to recite other process conditions that are critical for one of ordinary skill in the art to have such that the one of ordinary skill in the art could practice the claimed invention without undue experimentation. 
	Even if In re Wands factors for showing undue experimentation were required in showing that the scope of each of the claims 1-13 is not commensurate with a disclosure of a single-species, it is clear on the record that the disclosure of the present application would require undue experimentation.  

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.


	The breadth of each of the claims 1-13 is too broad in that no single claim recites details of critical process steps of forming a graphene layer on a dielectric material. Using a microwave surface-wave plasma alone may not form a graphene layer. One of ordinary skill in the art is tasked with "dialing" in the correct reaction-condition parameters to form a graphene layer. Without proper guidance, one of ordinary skill int art may be unduly burdened with the task of determining what the reaction-conditions are.  The present invention is directed to a method that implicates plasma and surface chemistry in the field of forming graphene (Factor B). The graphene art is an involving art in which new ways are being discovered (Factor C). Here, the Applicant has not 
	Despite the fact that the one of ordinary skill would possess a post-graduate degree, no amount of academic and/or industrial experience would overcome the lack of direction and no working examples for other species of the claimed genus.  The weight of Factors A through H above would unduly burden one of ordinary skill in the art to make of use the claimed invention. 
Furthermore, the facts of this case resonates with the facts of the Trs. of Boston University v. Everlight Elecs. Co. __ F.3d __, 2018 WL ___ (Fed. Cir. July 25, 2018).  In Trs. of Boston University v. Everlight Elecs. Co., the Federal Circuit ("Court") construed "a growth layer grown on a non-single crystalline buffer layer" of claim 19 as consisting of six different "permutations" of claim constructions that included an interpretation of "a monocrystalline growth layer formed directed on an amorphous buffer layer."  The Court held that although five of the six claim constructions of claim 19 were enabling, claim 19 as a whole is non-enabling, because the Appellant had failed to enable all six 
"Our precedents make clear that the specification must enable the full scope of the claimed invention. E.g., Sitrick, 516 F.3d at 999 ('The full scope of the claimed invention must be enabled.'); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378–79 (Fed. Cir. 2007) ('That full scope must be enabled . . . .'); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.'); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195–96 (Fed. Cir. 1999) ('The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.')." Trs. of Boston University v. Everlight Elecs. Co. at p. 13.
There was "no dispute as to enablement of five out of six referenced permutations." Trs. of Boston University at p. 13. However, the Court held that claim 19 is non-enabling, because the Appellant's "specification fails to enable one of ordinary skill in the art to practice the full scope of the claimed invention." Id. at 13.  "In sum, Defendants showed that epitaxially growing a monocrystalline layer directly on an amorphous layer would have required undue experimentation—indeed, that it is impossible." Id. at 14. 
Here, like Trs. of Boston University v. Everlight Elecs. Co., the Applicant of the present application has created its own enablement problem by presenting claims 1-13 that encompass non-enabling method of forming a graphene layer on all dielectric Trs. of Boston University v. Everlight Elecs. Co., the Applicant of the present application must successfully defend against an enablement challenge as to the claim's full scope.  
Please note that “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.” See MPEP 716.01(c)II.


The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-7, 10-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
Here, each of the claims 5-7, 10-13 and 20 is indefinite, because the Applicant’s use of the term “about” fails to inform those skilled in the art about the scope of the invention with reasonable certainty. The term “about” is relative and subjective term per se.  Its ordinary meaning as envisaged by a dictionary fails to provide reasonable certainty as to the "metes" and "bounds" of the term "about" are.  Customarily, those skilled in the art have differing views of what the term "about" encompasses:
According to Redler (Pub. No. US 2018/0083435 A1 to Redler), "the term 'about' refers to a value within +/- 25% of the nominal value." (para [0042]).

Gardner (Pub. No. US 2014/0306250 A1 to Gardner et al.) has a narrower view than Avci: The “term ‘about' refers to a +/- 10% variation from the nominal value.” (para [0045]).
Ichijo (Patent No. US 8,324,699 B2) has a narrower view than Gardner: Ichijo construes the term “about” to include a deviation of at least +/- 5% of the modified terms if this deviation would not negate the meaning of the words they modify." (col. 5, ln 24-30).  
Loboda et al. (Pub. No. US 2014/0117380 A1) has the narrowest view: The term “about” may mean +/- 1 % (para [0057]). 
	So, whose definition of the term "about" controls here?  For example, to Loboda  and Ichijo, 23 degrees Celsius would not be "about 25 kW," but it would be for Gardner, Avci and Redler.  Since there are divergent views of what the term "about" means in the semiconductor art, the “metes and bounds” of the term "about" are not clear and thus the Applicants have not provided requisite notice of about "about” encompasses.  Without providing this requisite notice, the claim creates a zone of uncertainty, and thus fails to inform those skilled in the art about the scope of the invention with reasonable certainty.

	 
	

A. Prior-art rejections based at least in part by Adhikari NPL
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a non-patent literature (NPL) published by Adhikari, S. et al. in "Catalyst-Free Growth of Graphene by Microwave Surface Wave Plasma Chemical Vapor Deposition at Low Temperature" ("Adhikari NPL").
Fig. 1 of Adhikari NPL has been provided to support the rejections below:

    PNG
    media_image2.png
    504
    575
    media_image2.png
    Greyscale


Regarding independent claim 1, Adhikari NPL teaches a method of forming a graphene layer, the method comprising exposing a substrate surface comprising a dielectric material (p. 11, top of the page - "In this work, we report the catalyst-free graphene synthesized on silicon substrate by microwave (MW) surface wave plasma (SWP) CVD using hydrocarbon as a plasma source gas at low temperature (500 [Symbol font/0xB0]C). In addition, we compare the quality of graphene film grown on silicon substrate with different hydrogen (H2) flow rate during deposition." p. 11, 2. Experimental Details - "Graphene film was synthesized by microwave (MW) surface wave plasma (SWP) chemical vapor deposition (CVD) on silicon substrate directly. Figure 1 shows schematic diagram of the CVD system. In this system, MW power, gas flow rate and deposition time-duration are controlled by touch-screen computer system...The maximum MW power of the CVD system is 3 kW, whereas the stage temperature can 11 cm-3 is formed in the vacuum chamber...Argon (Ar:100 sccm), Hydrogen (H= 0 - 35 sccm) and acetylene (C2H2: 5 sccm) were used for plasma source. The detail substrate cleaning process is described elsewhere...The launched microwave power was typically 1300 W and a constant gas composition pressure is maintained at 20 Pa and substrate temperature was 500 [Symbol font/0xB0]C during deposition. The duration of films deposition was 4 min. The synthesized graphene were characterized...") to a microwave surface-wave plasma comprising hydrocarbon and hydrogen radicals (microwave plasma from acetylene gas and hydrogen gas) to form a graphene layer (p. 13, Conclusion - "Direct synthesis of graphene (without using catalyst) on silicon substrate is possible due to high radical density of MW SWP CVD...The results shows that hydrogen had significant role for improving quality of graphene because hydrogen can control the grains shape and dimension by etching away the weak carbon-carbon...bonds.").
Regarding claim 4, Adhikari NPL teaches the dielectric material (silicon substrate) that comprises silicon.
Regarding claim 5, Adhikari NPL teaches the microwave surface-wave plasma that has peak power of less than or equal to about 25 kW (MW SWP CVD system has a maximum MW power of 3 kW as described in the 2. Experimental Details section.). 
Regarding claim 8, Adhikari NPL teaches a hydrocarbon gas (acetylene gas) and a hydrogen-containing gas (hydrogen gas) are ignited to form the microwave surface-wave plasma comprising hydrocarbon and hydrogen radicals (2. Experimental Details - 
Regarding claim 9, Adhikari NPL teaches the hydrocarbon gas that comprise acetylene.
Regarding claim 10, Adhikari NPL teaches the substrate surface that is maintained at a temperature of less than or equal to about 800 [Symbol font/0xB0]C (p. 11, 2. Experimental Details - "The launched microwave power was typically 1300 W and a constant gas composition pressure is maintained at 20 Pa and substrate temperature was 500 [Symbol font/0xB0]C during deposition.").
Regarding claim 12, Adhikari NPL teaches the graphene layer that is formed in a period of less than or equal to about 15 minutes (p. 11, 2. Experimental Details - "The duration of films deposition was 4 min."). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adhikari NPL.
Regarding claim 6, Adhikari NPL teaches a general condition of generating microwave plasma in which an electron density of greater than or equal to about 1012 radicals/cm3 (p. 11, 2. Experimental Details - "A high plasma density with a uniform electron density of more than 1011 cm-3 is formed in the vacuum chamber") is produced, but does not specify a specific condition of a radical density of greater than or equal to about 1012 radicals/cm3. 
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, a general condition of generating microwave surface-wave plasma of acetylene and hydrogen gas.  Unless the Applicant can show that the claimed specific condition of the plasma producing a radical density of greater than or equal to about 1012 radicals/cm3 produces unexpected results that are different in kind and not different in degree over said general condition taught by Adhikari NPL, claim 6 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, 
	Regarding claim 11, Adhikari NPL teaches the graphene layer that comprises about 4 monolayers of graphene which overlaps with about 5 to about 10 monolayers of graphene (p. 12, 3. Results and Discussion - "As observed that the synthesized graphene is multilayered ([Symbol font/0xBB]4 layers)..."). 
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
"About 4" monolayers of Adhikari NPL overlaps with "about 5" monolayers of the range of about 5 to about 10 monolayers, so a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Adhikari NPL teaches the graphene layer that has a resistance that range from about 500 ohm/square for a non-zero H2 flow rate to about 2300 ohm/square for 35 sccm H2 flow rate up, which overlaps with a claimed range of less than or equal to about 500 ohm/square (see Figure 2), so a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adhikari NPL and further in view of Umeno, M. et al. in "Diamond-like carbon thin films by microwave surface-wave plasma CVD aimed for the application of photovoltaic solar cells" ("Umeno NPL").
Regarding claim 7, Adhikari NPL does not explicitly mention in the NPL of the energy of the microwave surface-wave plasma, but does cite a reference [17] in the 2. Experimental Details section concerning how MW-SWP is useful in avoiding plasma induced damages of the substrate surfaces.
The reference [17] published by Umeno NPL, which discloses that microwave (MW) at 2.45 GHz produces surface-wave plasma (SWP) that provides plasma discharge that generate a low electron temperature (2 - 3 eV) (p. 1974, col. 1, paragraph 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Adhikari NPL with Umeno NPL so as to minimize plasma induced damages of the substrate surface by selecting the appropriate conditions that include microwave energy and frequency as because “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).

B.  Prior-art rejections based on Shin

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2020/0105524 A1 to Shin et al. ("Shin").
	Regarding independent claim 1, Shin teaches a method of forming a graphene layer, the method comprising exposing a substrate surface 110a comprising a dielectric material 110 (para [0063] - "surface 110a of the substrate 100"; para [0040] - "...the substrate 110 may include...silicon..."; para [0041] - "...the substrate 110 may include...an oxide, a nitride...") to a microwave surface-wave plasma (para [0060] - "Referring to FIG. 6, power for generating plasma inside the reaction chamber is applied from a plasma power supply..."; para [0061] - "For example, the plasma power supply may be...an MW plasma generating device...the MW plasma generating device may generate MW plasma, for example, within a frequency range of about 0.7 GHz to about 2.5 GHz.") comprising hydrocarbon and hydrogen radicals (para [0063] - "Referring to FIG. 7, carbon 140 activated by the plasma of the reaction gas, that is, carbon source radicals, is adsorbed on the surface 110a. With the applied RF frequency and power, 
	Regarding claim 2, Shin teaches pretreating the substrate surface 110a (para [0041] - "The substrate 110 may include a surface 110a") before forming the graphene layer by exposing the substrate surface 110a to an oxygenating plasma (para [0042] - "For example, the pretreatment gas into the reaction chamber in the substrate pretreatment process may include at least one of an inert gas, hydrogen, oxygen..." Figs. 2 and 3 shows gas plasma generation from the pre-treatment gas. para [0044] - "Referring to FIG. 2...power for generating plasma is applied...").
	Regarding claim 3, Shin teaches the oxygenating plasma that comprises O2 (para [0042] - "oxygen").	

Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin.
	Regarding independent claim 20, Shin teaches a method of forming a graphene layer, the method comprising:
	pretreating a substrate surface 110a (para [0041] - "The substrate 110 may include a surface 110a") comprising a dielectric material (para [0040] - "...the substrate 110 may include...silicon..."; para [0041] - "...the substrate 110 may include...an oxide, a nitride...") by exposing the substrate surface 110a to an oxygenating plasma, the oxygenating plasma comprising O2 (para [0042] - "For example, the pretreatment gas 
	exposing the substrate surface 110a to a microwave surface-wave plasma (para [0060] - "Referring to FIG. 6, power for generating plasma inside the reaction chamber is applied from a plasma power supply..."; para [0061] - "For example, the plasma power supply may be...an MW plasma generating device...the MW plasma generating device may generate MW plasma, for example, within a frequency range of about 0.7 GHz to about 2.5 GHz.") comprising hydrocarbon and hydrogen radicals (para [0063] - "Referring to FIG. 7, carbon 140 activated by the plasma of the reaction gas, that is, carbon source radicals, is adsorbed on the surface 110a. With the applied RF frequency and power, reaction gases and inert gases taught by the embodiment shown in Fig. 6 and 8 necessarily produces radicals of carbon source as well as Ar and H; otherwise, there would be no need to flow Ar and H with the carbon source gas.) to form a graphene layer 150 (para [0064] - "graphene 150") by igniting acetylene and hydrogen gas (para [0058] - "...the carbon source may include...acetylene gas..."; see Figs. 5-7); para [0059] - "...reaction gas may further include...hydrogen gas..."; para [0062] - "When power for generating plasma...is applied...plasma of the reaction gas may be generated."),
	wherein the oxygenating plasma and microwave surface-wave plasma have a peak power of less than or equal to about 20 kW (para [0044] discloses a plasma power applied in the substrate pretreatment process that ranges from about 0.01 kW to about 4 kW, which falls within the claimed range of less than or equal to about 20 kW. para 
	Shin does not specify that the graphene layer 150 comprises about 5 to 10 monolayers of graphene.
However, According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Shin teaches a general condition in which graphene is grown. Shin recognizes that "...the thickness of graphene is very small" (para [0003]) and that "Graphene may have an atom-size thickness.").  Unless the Applicant can show that the claimed specific condition of the graphene growth providing for about 5 to 10 monolayers of graphene produces unexpected results that are different in kind and not different in degree over said general condition taught by Shin, claim 20 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation.  
	Shin does not specify the period being less than or equal to about 2 minutes. 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2015/0337458 A1 to Duan et al.
Pub. No. US 2012/0244281 A1 to Fox et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408).  The examiner can normally be reached on 8 AM to 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
12 March 2021